Exhibit 10.12

 

BANK OF ATLANTA

 

SECURITY AGREEMENT

 

This Security Agreement (hereinafter called “Agreement”) is between ERIN
PROPERTY HOLDINGS, LLC and ERIN NURSING, LLC (collectively, hereinafter the
“Debtor”) and BANK OF ATLANTA (hereinafter called “Secured Party”).

 

1.             Grant of Security Interest.  Subject to the terms and conditions
of this Agreement, Debtor, for consideration, and to secure the full and prompt
payment, observance and performance when due of all present and future
obligations and indebtedness of Debtor to Secured Party, whether at the stated
time, by acceleration or otherwise, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, whether or not of the same
or similar class or of like kind to any indebtedness incurred contemporaneously
with the execution of this Agreement, and whether now or hereafter existing, or
due or to become due, and whether such indebtedness from time to time is reduced
and thereafter increased, or entirely extinguished and thereafter reincurred,
including without limitation, the following:

 

(a)           Any and all amounts owed by Debtor under, in connection with,
and/or pursuant to the indebtedness evidenced by that certain Term Note of even
date herewith, in the original principal sum of Eight Hundred Thousand and
No/100 Dollars ($800,000.00) (the “Note”), with interest thereon according to
the provisions thereof, and all obligations thereunder, in connection therewith
and/or pursuant to any and all agreements and other documents in connection
therewith; and

 

(b)           All sums advanced or expenses or costs paid or incurred (including
without limitation reasonable attorneys’ fees and other legal expenses) by
Secured Party pursuant to or in connection with the Note or any other agreements
and documents in connection therewith plus applicable interest on such sums,
expenses or costs; and

 

(c)           Any extensions, modifications, changes, substitutions,
restatements, renewals or increases or decreases of any or all of the
indebtedness referenced above; and

 

(d)           Any and all other indebtedness, obligations and liabilities of any
kind, of Debtor to Secured Party, now or hereafter existing, absolute or
contingent, joint and/or several, due or not due, secured or unsecured, arising
by operation of law or otherwise, direct or indirect, including without
limitation indebtedness, obligations and liabilities of Debtor to Secured Party
as a manager of any partnership, syndicate or association or other group and
whether incurred by Debtor as principal, surety, endorser, guarantor,
accommodation party or otherwise, and any obligations which give rise to an
equitable remedy for breach of performance if such breach gives rise to an
obligation by Debtor to pay Secured Party;

 

--------------------------------------------------------------------------------


 

Debtor hereby grants to Secured Party a security interest in the collateral
described in Schedule 1 to this Agreement and made a part hereof and the
proceeds of such collateral (hereinafter collectively called the “Collateral”).

 

2.             Representations, Warranties and Covenants of Debtor.  Debtor
expressly represents, warrants and covenants as follows:

 

(a)           The address appearing with Debtor’s signature below is the address
of Debtor’s chief executive office or, if Debtor has no place of business,
Debtor’s residence.  If the Collateral is not located at Debtor’s address
appearing below, it will be located at: 606 Simmons St., Dublin, Laurens County,
Georgia 30121 or wherever located.

 

(b)           If Debtor does not keep the records concerning the Collateral and
concerning general intangibles, mobile goods and contract rights at the address
appearing below, these records will be located at: 606 Simmons St., Dublin,
Laurens County, Georgia 30121 or wherever located.

 

(c)           Debtor will give Secured Party sixty (60) days prior written
notice of any change in (i) Debtor’s chief executive office (or, if Debtor has
no place of business, Debtor’s residence), the location of the Collateral or the
location of the records described above, or (ii) the ownership of Debtor’s
business, (iii) the principals responsible for the management of Debtor’s
business, (iv) Debtor’s corporate structure or identity, or (v) Debtor’s name or
trade name, or prior to commencing to use an assumed name not set forth in this
Agreement.  Lender acknowledges that Erin Nursing, LLC has registered the trade
name “Southland Care Center” and is operating the business under such name.

 

(d)           If any of the Collateral is to be or has been attached to real
estate, the legal description of the real estate is attached to this Agreement
as Schedule 2 and made a part hereof.

 

(e)           If Debtor does not have a record interest in the real estate
described above, the record owner is indicated on the attached Schedule 2.

 

(f)            Without the prior written consent of Secured Party, Debtor will
not move, sell, lease, permit any encumbrance on or otherwise dispose of the
Collateral, other than its inventory in the ordinary course of its business. 
Debtor represents and warrants that Debtor is the sole owner of the Collateral,
free and clear of all liens, charges, interests, and encumbrances, other than in
favor of Secured Party, that no other person or other entity has any interest in
the Collateral whatsoever, and that Debtor will defend same against all adverse
claims and demands.

 

(g)           Debtor will keep the Collateral insured by such companies, in such
amounts and against such risks as shall be acceptable to Secured Party, with
loss payable and additional insured clauses in favor of Secured Party as are
satisfactory to Secured Party.  Debtor will deposit such insurance policies with
Secured Party.  Debtor hereby assigns to Secured Party and grants to Secured
Party a security interest in any return of unearned premium due upon
cancellation of any such insurance and directs the insurer thereunder to pay to
Secured Party all amounts so due.  All amounts received by Secured

 

2

--------------------------------------------------------------------------------


 

Party in payment of insurance losses or return of unearned premium may, at
Secured Party’s option, be applied to the indebtedness by Secured Party, or all
or any part thereof may be used for the purpose of repairing, replacing or
restoring the Collateral.  If Debtor fails to maintain satisfactory insurance,
Secured Party shall have the option, but not the obligation, to obtain such
insurance in such amounts as Secured Party deems necessary, and Debtor agrees to
repay, with interest at the highest rate applicable to any indebtedness which
this Agreement secures, all amounts so expended by Secured Party.

 

(h)           Debtor represents and warrants to Secured Party that all financial
statements and credit applications delivered by Debtor to Secured Party
accurately reflect the financial condition and operations of Debtor at the times
and for the periods therein stated.  So long as this Agreement is in force and
effect, Debtor agrees to deliver to Secured Party within 120 days after the end
of each of Debtor’s fiscal years, a complete and accurate copy of Debtor’s
compiled financial statements, including consolidated statements of cash flow,
and a consolidated balance sheet and statement of income, together with all
schedules, showing the consolidated financial position of Debtor at the close of
such fiscal year, and concurrently therewith a certificate of its Manager or
chief financial officer to the effect that such officer is not aware of any
condition or event which constitutes a default under this Agreement or under any
notes or other obligations of Debtor or which, with the mere passage of time or
notice, or both, would constitute a default under this Agreement or a default
under any such franchise agreement or under any notes or other obligations of
Debtor.

 

(i)            Secured Party shall not be deemed to have waived any of its
rights in any Collateral unless such waiver is in writing and signed by an
authorized representative of Secured Party.  No delay or omission by Secured
Party in exercising any of Secured Party’s rights shall operate as a waiver
thereof or of any other rights.  Secured Party shall have, in addition to all
other rights and remedies provided by this Agreement or applicable law, the
rights and remedies of a secured party under the Uniform Commercial Code.

 

(j)            Debtor will maintain the Collateral in good condition and repair
and will pay promptly all taxes, levies, and encumbrances and all repair,
maintenance and preservation costs pertaining to the Collateral.  If Debtor
fails to make such payments, Secured Party shall have the option, but not the
obligation, to pay the same and Debtor agrees to repay, with interest at the
highest rate applicable to any indebtedness which this Agreement secures, all
amounts so expended by Secured Party.  Debtor will at any time and from time to
time, upon request of Secured Party, give any representative of Secured Party
access during normal business hours to inspect the Collateral or the books and
records thereof.

 

(k)           Debtor agrees to pay on demand, all expenses, including reasonable
attorney fees and expenses, incurred by Secured Party in protecting or enforcing
its rights in the Collateral or otherwise under this Agreement.  After deducting
all said expenses, the remainder of any proceeds of sale or other disposition of
the Collateral shall be applied to the indebtedness due Secured Party in such
order of preference as Secured Party shall determine.

 

3

--------------------------------------------------------------------------------


 

(l)            Debtor hereby agrees to faithfully preserve and protect Secured
Party’s security interest in the Collateral at all times, and further agrees to
execute and deliver, from time to time, any and all further, or other,
documents, instruments, continuation statements and perform or refrain from
performing such acts, as Secured Party may reasonably request to effect the
purposes of this Agreement and to secure to Secured Party the benefits of all
the rights, authorities and remedies conferred upon Secured Party by the terms
of this Agreement.  Debtor shall permit, or cause to be permitted, at Debtor’s
expense, representatives of Secured Party to inspect and make copies of the
books and records of Debtor relating to the Collateral at any reasonable time
during normal business hours upon prior written notice.

 

3.             Defaults.  The occurrence of any of the following events shall
constitute a default (hereinafter called “Default”) hereunder:

 

(a)           The failure of Debtor to make any payment on any indebtedness to
Secured Party whether pursuant to the Note or any other obligation to Secured
Party, or a default in any provision of the Note or any other agreement or
document secured hereby or any other encumbrance or agreement securing the Note,
which is not cured within any applicable cure period;

 

(b)           The breach of or failure to perform promptly any obligation or
covenant set forth in this Agreement, or the breach or the failure to perform
promptly any obligation or covenant set forth in the Note or any other agreement
secured hereby or securing the Note, which is not cured within any applicable
cure period;

 

(c)           The suspension of business, insolvency, failure generally to pay
debts as they became due, or the commission of any act constituting or resulting
in a business failure, in each case on the part of Debtor’s business; the
concealment or removal of any substantial portion of Debtor’s property with the
intent to hinder, delay or defraud any one or more creditors, or the making of
any other transfer which is fraudulent or otherwise voidable under the
Bankruptcy Code or other applicable federal or state law; the existence or
creation of any lien, including without limitation any tax or judgment lien,
upon the Collateral or any substantial part of Debtor’s property; an assignment
for the benefit of creditors; the commencement of any proceedings by or against
Debtor (under the Bankruptcy Code or otherwise) seeking to adjudicate if
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or seeking the appointment of a receiver,
trustee or custodian for Debtor or for the Collateral or a substantial part of
the property of Debtor; or the institution by Debtor or any other person or
entity of any liquidation, dissolution or reorganization proceedings with
respect to Debtor;

 

(d)           The failure to effectively and promptly discharge, stay or
indemnify against, to Secured Party’s satisfaction, any lien or attachment
against any of Debtor’s property or the Collateral;

 

4

--------------------------------------------------------------------------------


 

(e)           Any representation or warranty contained herein or in any other
document delivered by or on behalf of Debtor to Secured Party shall be false or
misleading when made;

 

(f)            If Secured Party, in good faith, believes the prospect of payment
secured by this Agreement is impaired, or believes that any of the Collateral is
in danger of loss, misuse, seizure or confiscation;

 

(g)           Any guaranty of the obligations described herein ceases to be
effective, except pursuant to a written release from Secured Party, or any
guarantor denies liability thereunder, or one of the events described in
Paragraph 3(c) hereof occurs with respect to any guarantor, or any default
occurs under any such guaranty;

 

(h)           If Debtor is a corporation, the occurrence of any of the following
without the Secured Party’s written consent: the sale, pledge or assignment by
the shareholders of Debtor of any shares of stock of Debtor; the merger or
consolidation of Debtor with another company or entity; the change of the
Debtor’s name; the liquidation of Debtor; or the issuance by Debtor of any new
stock or warrants, or the transfer of issued and outstanding treasury stock or
warrants of Debtor.  If Debtor is a limited liability company, the sale, pledge,
transfer or assignment of any of the Managers or members of Debtor of any of
their interest in Debtor, or the withdrawal or the admittance of any Managers
into Debtor without the prior written consent of Secured Party.  If Debtor is a
partnership or joint venture, the occurrence of any of the following without
Secured Party’s written consent: the sale, pledge, transfer or assignment by any
of the partners or joint ventures of Debtor of any of their partnership or joint
venture interest in Debtor; the withdrawal of any general partner(s) or joint
venturer(s); or the admittance of any additional partner(s) or joint
venturer(s) into Debtor;

 

(i)            The occurrence of any default, after the expiration of all cure
periods, if any, or event of default under any other document or agreement
securing or guaranteeing any of the obligations secured by the Agreement; or the
occurrence of any default, after the expiration of all cure periods, if any or
event of default due to any material indebtedness or obligation of Debtor to any
third party that causes such third party to declare such indebtedness or other
obligation due prior to its scheduled date of maturity; or

 

(j)      The occurrence of any default, after the expiration of all cure
periods, if any, or event of default under or with respect to any obligation of
Debtor to any affiliate of Secured Party (for the purposes of this subparagraph,
“affiliate” is defined as BANK OF ATLANTA or any entity owned or controlled,
directly or indirectly, by BANK OF ATLANTA).

 

4.             Remedies.

 

(a)           Upon the occurrence of any default under this Agreement, after the
expiration of all cure periods, if any, Secured Party is authorized in its
discretion to declare any or all of the indebtedness to be immediately due and
payable without demand

 

5

--------------------------------------------------------------------------------


 

or notice to Debtor, and may exercise any one or more of the rights and remedies
granted pursuant to this Agreement or given to a secured party under applicable
law, including without limitation the Uniform Commercial Code, such rights and
remedies to include without limitation the right to take possession and sell,
lease or otherwise dispose of the Collateral.  If reasonable notice of any
disposition of Collateral or other enforcement is required, such requirement
will be met if such notice is mailed, postage pre-paid, to the address of Debtor
shown below Debtor’s signature on this Agreement at least fifteen (15) days
prior to the time of disposition or other enforcement.  Debtor agrees that upon
demand by Secured Party after default, Debtor will promptly assemble the
Collateral and make the Collateral available to Secured Party at a place
convenient to Secured Party.

 

(b)           Debtor agrees that all of the Collateral and all of the other
security which may be granted to Secured Party in connection with the
obligations secured hereby constitute equal security for all of the obligations
secured hereby, and agrees that Secured Party shall be entitled to sell, retain
or otherwise deal with any or all of the Collateral, in any order or
simultaneously as Secured Party shall determine in its sole and absolute
discretion, free of any requirement for the marshaling of assets or other
restriction upon Secured Party in dealing with the Collateral or such other
security.

 

(c)           Upon the occurrence of any default under this Agreement, after the
expiration of all cure periods, if any, Debtor hereby irrevocably constitute and
appoints Secured Party (and any employee or agent of Secured Party) as Debtor’s
true and lawful attorney-in-fact with full power of substitution, in Secured
Party’s name or Debtor’s name or otherwise, for Secured Party’s sole use and
benefit, at Debtor’s cost and expense, to exercise the following powers with
respect to the Collateral:

 

1.             To demand, sue for collection, receive, and give acquittance for
any and all monies due or owing with respect to the Collateral;

 

2.             To receive, take, endorse Debtor’s name on, assign and deliver
any checks, notes, drafts, documents or other instruments taken or received by
Secured Party in connection with the Collateral;

 

3.             To settle, compromise, prosecute, or defend any action or
proceeding with respect to the Collateral;

 

4.             To sell, transfer, assign or otherwise deal in or with the
Collateral or the proceeds thereof, as fully as if Secured Party were the
absolute owner thereof;

 

5.             To sign Debtor’s name to and file financing statements or such
other documents and instruments as Secured Party may deem appropriate; and

 

6.             To take any and all action that Secured Party deems necessary or
proper to preserve its interest in the Collateral, including without limitation,
the payment of debts of Debtor that might impair the Collateral or Secured
Party’s security interest therein, the purchase of insurance on the Collateral,
the repair or safeguard of the Collateral, or the payment of taxes thereon; and

 

6

--------------------------------------------------------------------------------


 

7.             To notify account debtors of Secured Party’s security interest in
Debtor’s accounts and to instruct them to make payment directly to Secured
Party.

 

(d)           Debtor agrees that the powers of attorney granted herein are
coupled with an interest and shall be irrevocable until full, final and
irrevocable payment and performance of the indebtedness secured hereby; and that
neither Secured Party nor any officer, director, employee or agent of Secured
Party shall be liable for any act or omission, or for any mistake or error of
judgment, in connection with any such powers.

 

(e)           Notwithstanding the foregoing, Secured Party shall be under no
duty to exercise any such powers, or to collect any amount due on the
Collateral, to realize on the Collateral, to keep the Collateral, to make any
presentment, demand or notice of protest in connection with the Collateral, or
to perform any other act relating to the enforcement, collection or protection
of the Collateral.

 

(f)            This Agreement shall not prejudice the right of Secured Party at
its option to enforce the collection of any indebtedness secured hereby or any
other instrument executed in connection with this transaction, by suit or in any
other lawful manner.  No right or remedy is intended to be exclusive of any
other right or remedy, but every such right or remedy shall be cumulative to
every other right or remedy herein or conferred in any other agreement or
document for the benefit of Secured Party, or now or hereafter existing at law
or in equity.

 

(g)           Any action or proceeding to enforce this Agreement may be taken by
Secured Party either in Debtor’s name or in Secured Party’s name, as Secured
Party may deem necessary.

 

(h)           All rights of marshaling of assets of Debtor, including any such
right with respect to the Collateral, are hereby waived by Debtor.

 

5.                                       Remedies Cumulative; Delay Not Waiver.

 

(a)           No right, power or remedy herein conferred upon or reserved to
Secured Party hereunder is intended to be exclusive of any other right, power or
remedy, and every such right, power and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.  Resort to any or all security now or hereafter held by Secured
Party, may be taken concurrently or successively and in one or several
consolidated or independent judicial actions or lawfully taken non-judicial
proceedings, or both.

 

(b)           No delay or omission of Secured Party to exercise any right or
power accruing upon the occurrence and during the continuance of any default as
aforesaid shall impair any such right or power or shall be construed to be a
waiver of any such default or

 

7

--------------------------------------------------------------------------------


 

an acquiescence therein; and every power and remedy given by this Agreement may
be exercised from time to time, and as often as shall be deemed expedient, by
Secured Party.

 

6.             Further Assurances; Certain Waivers.

 

(a)           Debtor agrees that, from time to time, at the expense of Debtor,
Debtor shall promptly execute and deliver all further instruments and documents,
and take all further action, that may be reasonably necessary or desirable, or
that Secured Party may reasonably request, in order to perfect and protect the
assignment and security interest granted or intended to be granted hereby or to
enable Secured Party to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.  Without limiting the generality of the
foregoing, Debtor shall:  (i) if any Collateral shall be evidenced by a
promissory note or other instrument, deliver and pledge to Secured Party such
note or instrument duly endorsed (without recourse) and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Secured Party; and (ii) execute and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments, endorsements or notices, as may be reasonably necessary or
desirable, or as Secured Party may reasonably request, in order to perfect and
preserve the assignments and security interests granted or purported to be
granted hereby.

 

(b)           Debtor hereby authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of Debtor where permitted by
law.  Copies of any such statement or amendment thereto shall promptly be
delivered to Debtor.

 

(c)           Debtor shall pay all filing, registration and recording fees or
re-filing, re-registration and re-recording fees, and all reasonable expenses
incident to the execution and acknowledgment of this Agreement, any assurance,
and all federal, state, county and municipal stamp taxes and other taxes,
duties, imports, assessments and charges arising out of or in connection with
the execution and delivery of this Agreement, any agreement supplemental hereto
and any instruments of further assurance.

 

(d)           Debtor hereby waives, to the maximum extent permitted by law
(i) all rights under any law limiting remedies, including recovery of a
deficiency, under an obligation secured by a security deed on real property if
the real property is sold under a power of sale contained in the security deed,
and all defenses based on any loss whether as a result of any such sale or
otherwise; (ii) all rights under any law to require Secured Party to pursue any
other person, any security which Secured Party may hold, or any other remedy
before proceeding against Debtor; (iii)  all rights to participate in any
security held by Secured Party until the obligations have been paid in full; and
(iv) all rights to require Secured Party to give any notices of any kind
including, without limitation, notices of nonpayment, nonperformance, protest,
dishonor, default, delinquency or acceleration, or to make any presentments,
demands or protests, except as expressly provided in this  Agreement.  Secured
Party shall incur no liability as a result of the sale of the Collateral, or any
part thereof, at any private sale pursuant to this Agreement conducted in a
commercially reasonable manner.  Debtor hereby waives any claims

 

8

--------------------------------------------------------------------------------


 

against Secured Party arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have obtained at a public sale or was less than the aggregate amount
of the obligations, even if Secured Party accepts the first offer received and
does not offer the Collateral to more than one offeree, provided that such
private sale is conducted in a commercially reasonable manner.

 

7.             Miscellaneous.

 

(a)           This Agreement and the security interest in the Collateral created
hereby shall terminate when the obligations and indebtedness hereunder have been
fully, finally and irrevocably paid and all other obligations of Debtor to
Secured Party have been performed in full.  Prior to such termination, this
shall be a continuing agreement.

 

(b)           This Agreement and Note will be governed by, construed and
enforced in accordance with federal law and the laws of the State of Georgia.

 

(c)           DEBTOR AND SECURED PARTY BY ACCEPTANCE OF THIS AGREEMENT, EACH
HEREBY WAIVE, TO THE EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY ACTION UNDER
OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, AND IN NO EVENT SHALL SECURED PARTY
BE LIABLE FOR PUNITIVE OR CONSEQUENTIAL DAMAGES.

 

(d)           This Agreement shall inure to the benefit of Secured Party, its
successors and assigns and to any other holder who derives from Secured Party
title to or an interest in the indebtedness which this Agreement secures, and
shall be binding upon Debtor, its successors and assigns.

 

(e)           In case any one or more of the provisions of this Agreement shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had not been included.

 

(f)            Any provision to the contrary notwithstanding contained herein or
in the Note or in any other instrument now or hereafter evidencing, securing or
otherwise relating to any secured indebtedness, neither Secured Party nor any
other holder of the secured indebtedness shall be entitled to receive or
collect, nor shall Debtor be obligated to pay, interest on any of the secured
indebtedness in excess of the maximum rate of interest at the particular time in
question, if any, which, under applicable law, may be charged to Debtor (herein
the “Maximum Rate”), provided that the Maximum Rate shall be automatically
increased or decreased, as the case may be, without notice to Debtor from time
to time as of the effective time of each change in the Maximum Rate, and if any
provision herein or in the Note or in such other instrument shall ever be
construed or held to permit the collection or to require the payment of any
amount of interest in excess of that permitted by applicable law, the provisions
of this paragraph shall control and

 

9

--------------------------------------------------------------------------------


 

shall override any contrary or inconsistent provision herein or in the Note or
in such other instrument.  The intention of the parties being to conform
strictly to the usury limitations under applicable law, the Note, this
Agreement, and each other instrument now or hereafter evidencing or relating to
any secured indebtedness shall be held subject to reduction to the amount
allowed under said applicable law as now or hereafter construed by the courts
having jurisdiction.

 

(g)           All notices pursuant to this Security Agreement shall be in
writing and shall be directed to the addresses set forth below or such other
address as may be specified in writing, by certified or registered mail, return
receipt requested by the party to which or whom notices are to be given. 
Notices shall be deemed to be given three (3) days after mailing by depositing
same in any United States post office station or letter box in a post-paid
envelope.

 

(h)           The singular used herein shall include the plural.

 

(i)            If more than one party shall execute this Agreement as “Debtor”,
the term “Debtor” shall mean all such parties executing this Agreement, and all
such parties shall be jointly and severally obligated hereunder.

 

(j)            A photocopy or other reproduction of this Agreement or of any
financing statement is sufficient as a financing statement and may be filed as a
financing statement in any government office.

 

(k)           THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

(l)            SBA Loan.  The Loan secured by this lien was made under a United
States Small Business Administration (SBA) nationwide program which uses tax
dollars to assist small business owners.  If the United States is seeking to
enforce this document, then under SBA regulations:

 

a)     When SBA is the holder of the Note, this document and all documents
evidencing or securing this Loan will be construed in accordance with federal
law.

 

b)    Lender or SBA may use local or state procedures for purposes such as
filing papers, recording documents, giving notice, foreclosing liens, and other
purposes.  By using these procedures, SBA does not waive any federal immunity
from local or state control, penalty, tax or liability. No Borrower or Guarantor
may claim or assert against SBA any local or state law to deny any obligation of
Borrower, or defeat any claim of SBA with respect to this Loan.

 

Any clause in this document requiring arbitration is not enforceable when SBA is
the holder of the Note secured by this instrument.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written below.

 

Dated:  July 27, 2011.

 

 

DEBTOR:

 

 

 

ERIN PROPERTY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Chris Brogdon

(L.S.)

 

Chris Brogdon, Manager

 

 

 

 

ERIN NURSING, LLC

 

 

 

 

 

 

 

By:

/s/ Chris Brogdon

(L.S.)

 

Chris Brogdon, Manager

 

 

 

 

Addresses of Debtor:

 

3050 Peachtree Road, NW, Suite 355

 

Two Buckhead Plaza

 

Atlanta, Georgia  30305

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 1

(All Property)

 

This is Schedule 1 to the Security Agreement dated July 27, 2011 between BANK OF
ATLANTA (“Secured Party”) and ERIN PROPERTY HOLDINGS, LLC and ERIN NURSING, LLC
(collectively, the “Debtor”).

 

Debtor hereby grants to Secured Party a security interest in all of the
following:

 

All equipment and machinery, including power driven machinery and equipment,
furniture and fixtures now owned or hereafter acquired and wherever located,
together with all replacements thereof, all attachments, accessories, parts and
tools belonging thereto or for use in connection therewith and proceeds
therefrom.

 

 

DEBTOR:

 

ERIN PROPERTY HOLDINGS, LLC

 

 

By:

/s/ Chris Brogdon

(L.S.)

Chris Brogdon, Manager

 

ERIN NURSING, LLC

 

 

By:

/s/ Chris Brogdon

(L.S.)

Chris Brogdon, Manager

 

Addresses of Debtor:

 

3050 Peachtree Road, NW, Suite 355

Two Buckhead Plaza

Atlanta, Georgia 30305

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 2

(Legal Description of Property)

 

This is Schedule 2 to the Security Agreement dated July 27, 2011 between BANK OF
ATLANTA (“Secured Party”) and ERIN PROPERTY HOLDINGS, LLC and ERIN NURSING, LLC
(collectively, the “Debtor”).

 

606 Simmons St., Dublin, Laurens County, Georgia 30121, a location legally
described on attached Exhibit “A”.

 

Record owner of Property described in Exhibits “A”:  ERIN PROPERTY HOLDINGS, LLC

 

13

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

--------------------------------------------------------------------------------